Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 23 March 2021 has been entered. The examiner notes that two claim sets are included in the amendment filed 23 March 2021, one of which appears to match the original claim set and does not include any mark-ups, and a second one of which includes amendments – the examiner has entered the second one of the claim sets that includes amendments. It is unclear to the examiner why the Applicant has filed two claim sets, one of which appears to match the original claim set. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 23 November 2020, except for the rejection(s) under 35 USC 112 repeated below. Additionally, the Applicant’s amendments have overcome the double patenting rejections previously set forth in the Non-Final Office Action mailed 23 November 2020, except for those repeated below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 16/365,825 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each feature recited in the present pending claims is also required by the claims of the reference application.

Regarding present claim 4, claim 5 of the reference application disclose the features of present claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/365,825 in view of US Pat. No. 7,000,282 B2 to Cox et al.
Regarding present claim 5, claim 7 of the reference application disclose that the pivot spring comprises stainless steel. Claim 7 of the reference application fails to disclose the particular engineering yield stress of the stainless steel and also fails to disclose that the stainless steel is a single strand as required by claim 5. 
First, the selection of a particular stainless steel having an engineering yield stress of between about 800 MPa and about 2000 MPa would have been an obvious design choice, since of ordinary skill in the art would merely be selecting from available types of stainless steel based on common engineering considerations to arrive at a particular stainless steel having the requires yield stress.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/365,825 in view of US Pub. No. 2002/0144404 A1 to Gilder et al.
The claims of the reference application fail to disclose that the pivoting head comprises a face comprising elastomer as required by claim 6.
Gilder teaches an elastomeric guard for a razor that includes upwardly directed fins, with an array of cylindrical recesses or sockets, or with other forms of protrusions is provided on the guard (see paragraph 1). Gilder teaches that such a guard is advantageous because the guard provides a beneficial influence by interacting with hairs and/or by producing a pleasant tactile sensation during movement over the skin (see paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of the reference application with an elastomeric guard having upwardly directed fins as taught by Gilder, as this modification is advantageous in order to provide a beneficial influence by interacting with hairs and producing a pleasant tactile sensation during movement over the skin.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/365,879 (reference application). 

Regarding present claim 1, claims 1 and 3-5 of the reference application disclose the features of present claim 1. Note that the recitation of a “longitudinal” coil axis in present claim 1 is disclosed by a ‘coil axis’ as described in the reference application claims because the broadest reasonable interpretation of ‘longitudinal’ is the name of the axis, and alternatively because ‘coil axis’ as described in the reference application claims can be considered a ‘longitudinal coil axis’. Also, the ‘coil springs’ as recited in the reference application claims can be considered ‘portions’ because they are included in the ‘pivot spring’. Further, as best as can be determined, a ‘pivot spring’ can be considered ‘single pivot spring’ because ‘single’ can be interpreted as one individual spring having the various recited components. 
Regarding present claim 4, claim 5 of the reference application disclose the features of present claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/365,879 in view of US Pat. No. 7,000,282 B2 to Cox et al.
Regarding present claim 5, claim 7 of the reference application discloses that the pivot spring comprises stainless steel. Claim 7 of the reference application fails to disclose the particular engineering yield stress of the stainless steel and also fails to disclose that the stainless steel is a single strand as required by claim 5. 

	Second, Cox teaches a pivot spring that comprises a single strand of material (see Fig. 2C). Having a pivot spring that comprises a single strand of material is advantageous because it reduces the number of parts required. For example, various sub-components of the spring need not be fastened to one another to form the final version of the spring, thus simplifying manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art to have the spring of the reference application comprise a single strand of material in view of the teaching of Cox, as this modification simplifies manufacturing. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 16/365,879 in view of US Pub. No. 2002/0144404 A1 to Gilder et al.
The claims of the reference application fail to disclose that the pivoting head comprises a face comprising elastomer as required by claim 6.
Gilder teaches an elastomeric guard for a razor that includes upwardly directed fins, with an array of cylindrical recesses or sockets, or with other forms of protrusions is provided on the guard (see paragraph 1). Gilder teaches that such a guard is advantageous because the guard provides a beneficial influence by interacting with hairs and/or by producing a pleasant tactile sensation during movement over the skin (see paragraph 1).
.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 8-11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites, “wherein the pivot axis is spaced a fixed distance relative to the main body”. This recitation introduces new matter. As disclosed, the pivoting axis “26” is an axis about which the 
Claim 3 recites that the spring is “formed from a continuous strand of material”. This recitation is new matter. The single pivot spring being formed from a continuous strand of material was not disclosed in the written description as originally filed. Indeed, the written description is silent regarding how the pivot spring is formed. Moreover, the drawings cannot be relied upon to show this feature because the drawings only show the spring in its final form, such that whether or not the spring is formed from a continuous strand of material cannot be determined from the drawings alone. For example, if multiple, discrete strands of material are welded together and then subjected to a grinding operation, such a spring can have the same appearance as that shown in the present drawings despite not being “formed from a continuous strand of material”. The original claims were also silent regarding this feature. Therefore, claim 3 as amended introduces new matter.
Claim 8 recites, “wherein the pivot spring comprises at least one coil spring portion defining a longitudinal coil axis that is parallel to and offset from the pivot axis a distance of from 1 mm to 5 mm”. Note also that claim 7 recites, “wherein the pivot axis is spaced a fixed distance relative to the main 
Claim 9 introduces new matter. The features recited in claim 9 describe the pivot axis “26” as disclosed, but do not describe the pivot axis “27” as disclosed (see paragraph 137, for example).  For example, the pivot axis “26” is the axis about which the pivot spring applies the biasing torque of greater than 14 N-mm to 25 N-mm. However, the pivoting head “22” as disclosed is pivotable about another axis “27” (see Fig. 1). As paragraph 81 of the publication of the present application states, “Pivoting head 22 can pivot about a pivot axis, referred to herein as a pivot axis or a first axis of rotation 26 with respect to handle 12, as well as a secondary axis of rotation 27 that is generally perpendicular to the first axis of rotation 26.” Because the pivoting head “22” as disclosed can pivot about the secondary axis of rotation “27”, the spacing of the pivot axis “26” (i.e., the pivot axis described in claim 9) is movable relative to the main body. As disclosed, therefore, the pivot axis described in claim 9 is not spaced at a fixed distance relative to the main body as required by claim 7 because the distance varies as the pivoting head pivots 
Claim 10 introduces new matter. The features recited in claim 10 describe the pivot axis “26” as disclosed, but do not describe the pivot axis “27” as disclosed (see paragraph 137, for example).  For example, the pivot axis “26” is the axis about which the pivot spring applies the biasing torque of greater than 14 N-mm to 25 N-mm. However, the pivoting head “22” as disclosed is pivotable about another axis “27” (see Fig. 1). As paragraph 81 of the publication of the present application states, “Pivoting head 22 can pivot about a pivot axis, referred to herein as a pivot axis or a first axis of rotation 26 with respect to handle 12, as well as a secondary axis of rotation 27 that is generally perpendicular to the first axis of rotation 26.” Because the pivoting head “22” as disclosed can pivot about the secondary axis of rotation “27”, the spacing of the pivot axis “26” (i.e., the pivot axis described in claim 10) is movable relative to the main body. As disclosed, therefore, the pivot axis described in claim 10 is not spaced at a fixed distance relative to the main body as required by claim 7 because the distance varies as the pivoting head pivots about the secondary axis of rotation. As such, claim 10 introduces new matter. [Note that claim 7 is not considered new matter as explained above in regards to claim 8.]
Claim 11 recites that the spring is “formed from a continuous strand of material”. This recitation is new matter. The single pivot spring being formed from a continuous strand of material was not disclosed in the written description as originally filed. Indeed, the written description is silent regarding how the pivot spring is formed. Moreover, the drawings cannot be relied upon to show this feature because the drawings only show the spring in its final form, such that whether or not the spring is formed from a continuous strand of material cannot be determined from the drawings alone. For example, if multiple, discrete strands of material are welded together and then subjected to a grinding operation, such a spring can have the same appearance as that shown in the present drawings despite 
Claim 18 recites that “the main bar portion extends along at least half a longitudinal length of the pivoting head”. This recitation introduces new matter because it covers a range of extension of the main bar portion that was not originally disclosed. As disclosed in the application as originally filed, the main bar portion extends almost the entire longitudinal length of the pivoting head, and there is no disclosure regarding the main bar portion only extending, e.g., half or 60% of the longitudinal length of the pivoting head. Further, “at least half” includes extending 100% (or even 200%) of the length of the pivoting head, and no such extension is disclosed. It is unclear how the structure of the pivoting head would have to be modified for the main bar portion to extend 100% of the length of the pivoting head. Therefore, the range of extension of “at least half a longitudinal length of the pivoting head” introduces new matter because it covers extensions of the main bar portion that were not disclosed in the application as originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from the first position. However, an angle of rotation of 0 degrees is no rotation. Claim 1, though, requires that the pivoting head is “pivotally coupled” with the main body. Claim 4 is thus indefinite because it is unclear how the pivoting head can both be rotatable through an angle of rotation of 0 degrees as required by claim 4 while still being pivotally coupled with the main body as required by claim 1. Does not being pivotally coupled with the main body require some ability to rotate at angle of greater than 0 degrees?
Claim 7 recites, “the pivoting head having a trapezoidal prism shape”. Conventionally, the definition of a ‘trapezoid’ is a quadrilateral having only two sides parallel. The present specification, however, describes a “trapezoidal prism shape” with the following description in paragraph 87: “As understood from the description herein, the description "trapezoidal prism" is general with respect to an overall visual impression the pivoting head.” Paragraph 88 adds, “The description "trapezoidal prism" is used herein as the best description for the overall visual appearance of the pivoting head 22, but the description does not imply any particular geometric or dimensional requirements beyond what is not be considered as having ‘an overall visual impression’ of a trapezoid (but then again, in view of the present specification, neither being a quadrilateral nor having any parallel sides appears to be required to be a “trapezoidal prism shape”). Consider as another example a rectangle – does a rectangle have “an overall visual impression” of a trapezoid? After all, a rectangle is a quadrilateral and has two parallel sides (although it does not have only two parallel sides), and thus a rectangle satisfies more of the definition of a trapezoid than the disclosed pivoting head. Yet, a rectangle arguably has the 
Claim 9 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from a first position. However, an angle of rotation of 0 degrees is no rotation. Claim 7, though, requires that the pivoting head is “pivotally coupled” with the main body. Claim 9 is thus indefinite because it is unclear how the pivoting head can both be rotatable through an angle of rotation of 0 degrees as required by claim 9 while still being pivotally coupled with the main body as required by claim 7. Does not being pivotally coupled with the main body require some ability to rotate at angle of greater than 0 degrees?
Claim 10 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from a first position. However, an angle of rotation of 0 degrees is no rotation. Claim 7, though, requires that the pivoting head is “pivotally coupled” with the main body. Claim 10 is thus indefinite because it is unclear how the pivoting head can both be rotatable through an angle of rotation of 0 degrees as required by claim 10 while still being pivotally coupled with the main body as required by claim 7. Does not being pivotally coupled with the main body require some ability to rotate at angle of greater than 0 degrees?

Claim 19 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from the first position. However, an angle of rotation of 0 degrees is no rotation. Claim 13, though, requires that the pivoting head is “pivotally coupled” with the arms. Claim 19 is thus indefinite because it is unclear how the pivoting head can both be rotatable through an angle of rotation of 0 degrees as required by claim 19 while still being pivotally coupled with the main body as required by claim 13. Does not being pivotally coupled with the main body require some ability to rotate at angle of greater than 0 degrees?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 9, 10, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from the first position. An angle of rotation of 0 degrees is no rotation. However, claim 1 requires that the pivoting head is “pivotally coupled” with the main body. Thus, as best understood, claim 4 does not further limit claim 1 because claim 4 encompasses a configuration where the pivoting head is unable to pivot, thus broadening claim 1.  
Claim 9 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from the first position. An angle of rotation of 0 degrees is no rotation. However, claim 7 requires that the pivoting head is “pivotally coupled” with the main body. Thus, as best understood, claim 9 does not further limit claim 7 because claim 9 encompasses a configuration where the pivoting head is unable to pivot, thus broadening claim 7.  
Claim 10 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from the first position. An angle of rotation of 0 degrees is no rotation. However, claim 7 requires that the pivoting head is “pivotally coupled” with the main body. Thus, as best understood, claim 10 does not further limit claim 7 because claim 10 encompasses a configuration where the pivoting head is unable to pivot, thus broadening claim 7.  
Claim 19 recites that the pivoting head is rotatable through an angle of rotation to an angle of 0 degrees from the first position. An angle of rotation of 0 degrees is no rotation. However, claim 13 requires that the pivoting head is “pivotally coupled” with the arms. Thus, as best understood, claim 19 .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 7, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,636,442 to Wain.
Regarding claim 1, Wain discloses a razor handle 1 (see Fig. 9, among others) comprising:
a main body 110;
a pivoting head 2 being pivotally coupled with the main body 110 about a pivot axis 20 (see Fig. 8 and col. 5, lines 50-53); and 
a single pivot spring 23 comprising a first coil spring portion 122, a second coil spring portion 122, and a main bar portion 119, the main bar portion 119 coupling the first and second coil spring portions 122 together in a spaced relationship (see Fig. 9), wherein one of the first and second coil spring portions 122 defines a first longitudinal coil axis that is parallel to and offset from the pivot axis 20 (see Fig. 8, where the ‘first longitudinal coil axis’ extends through the visible spring portion 122), and wherein the single pivot spring 23 biases the pivoting head 2 into a first position (see col. 5, lines 6-8 and Fig. 8).  
claim 7, Wain discloses a razor handle 1 (see Fig. 9, among others) comprising: 
a main body 110;
a pivoting head 2 pivotally coupled with the main body 110 about a pivot axis 20 (see Fig. 8 and col. 5, lines 50-53), wherein the pivot axis 20 is spaced a fixed distance relative to the main body 110 (see Fig. 8 and col. 6, lines 25-30), the pivoting head 2 having a trapezoidal prism shape (see Fig. 9, where the pivoting head 2 has an overall visual impression of a trapezoid – which is the standard required by the Applicant’s definition – due to having somewhat parallel appearing top and bottom sides relative to Fig. 9 and a tapering shape from the bottom side to the top side relative to Fig. 9) ; and 
a pivot spring 23 that is offset from the pivot axis 20 (see Figs. 8 and 9).  
Regarding claim 13, Wain discloses a razor handle 1 (see Fig. 9, among others) comprising: 
a main body 110 and 112; 
a first arm having a first proximal portion and a first distal end (see the annotated Fig. 9 below; the ‘first distal end’ includes one of the flanges 12), the first proximal portion being rigidly coupled to the main body 110 and 112 at a first location (see Fig. 1 and col. 4, lines 17-19; note that being coupled to some portion of the main body 110 and 112 is sufficient to disclose the claimed limitation) and the first distal end being pivotally coupled with a pivoting head 2 about a pivot axis 20 (see Figs. 8 and 9; see also col. 6, lines 25-30); 
a second arm having a second proximal portion and a second distal end (see the annotated Fig. 9 below; the ‘second distal end’ includes one of the flanges 12), the second proximal portion being rigidly coupled to the main body 110 and 112 at a second location (see Fig. 1 and col. 4, lines 17-19) and the second distal end being pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30); and 
a pivot spring 23 comprising a first coil spring portion 122, a second coil spring portion 122, and a main bar portion (the main bar portion can be considered as either of the portions in the annotated having the form of or resembling a line, and the main bar portion in the second interpretation resembles a line when viewed along an axis that passes through an axial center of spring 24 because from this perspective the main bar portion appears as a straight line), the pivot axis 20 being parallel to the main bar axis (see Figs. 8 and 9).  

    PNG
    media_image1.png
    904
    908
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    898
    media_image2.png
    Greyscale

claim 18, Wain discloses that the main bar portion extends along at least half of a longitudinal length of the pivoting head (see Fig. 9, where this limitation is met at least when the second interpretation of the ‘main bar portion’ discussed above is applied).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0288348 A1 to Molema et al. in view of US Pub. No. 2002/0014010 A1 to Beutel et al.
Regarding claim 1, Molema discloses a razor handle (see Fig. 1) comprising:
a main body 38;
a pivoting head 46 being pivotally coupled with the main body 38 about a pivot axis P (see Fig. 9 and paragraph 81); and 
a single pivot spring 80 (this recitation is indefinite as explained above; for the purposes of this rejection, this recitation is interpreted as permitting multiple springs so long as some individual spring includes the various recited spring portions) comprising a first spring portion, a second spring portion, and a main bar portion (see the annotated Fig. below), the main bar portion coupling the first and second coil spring portions together in a spaced relationship (see the annotated Fig. below), wherein the first and second spring portions are each offset from the pivot axis (see Figs. 9 and 10), and wherein the 

    PNG
    media_image3.png
    424
    799
    media_image3.png
    Greyscale

Regarding claim 2, Molema discloses that the pivot axis P is spaced a fixed distance relative to the main body 38 (see Fig. 9 and paragraph 81; note that consistent with the present disclosure this limitation need only be met under certain conditions of the pivoting head, given that the present disclosure permits the pivoting head to pivot about axis 27 such that the pivot axis 26 changes in distance relative to the main body).
Regarding claim 3, Molema discloses that the single pivot spring 80 is formed from a continuous strand of material (first, note that claim 3 is directed to an apparatus, and that ‘formed from a continuous strand of material’ is thus a product-by-process recitation; second, Fig. 10 shows the spring 80 as being a single integral part without any markings of a joining of two separate strands of material, such that the structure of the spring 80 of Molema is the same as the structure that results from the claimed process), and that the first and second coil spring portions are offset from the pivot axis.
Molema fails to disclose that the first and second spring portions are ‘coil’ spring portions as required by claim 1, given that Molema discloses a spring that lacks coils at the respective first and second spring portions. Molema also fails to disclose wherein one of the first and second coil spring claim 1. Molema also fails to disclose: wherein the first coil spring portion defines the first longitudinal coil axis and the second coil spring portion defines a second longitudinal coil axis, wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis, wherein the pivot axis is parallel to and offset from the first and second longitudinal coil axes as recited in claim 2; and that the first longitudinal coil axis and the second longitudinal coil axis are each offset from the pivot axis by a distance of from 1 mm to 5 mm as recited in claim 3.
Beutel teaches a torsion spring that includes first and second coil spring portions connected by a main body portion 58 (see Fig. 3). Beutel teaches that each of the first and second coil spring portions defines a longitudinal axis, whereas the two longitudinal axes are parallel to and coaxial with one another (see Fig. 3). Similar to the pivot spring of Molema, the pivot spring of Beutel is a torsion spring that exerts a torque at ends of two arms 76 and 77. The configuration of the pivot spring of Beutel, where the torsion spring includes coils, offers advantages compared to the configuration of the torsion spring of Molema including greater design flexibility. In particular, a designer can select a number of coils in order to achieve a desired torque, in addition to selecting a material and a diameter as is already permitted by the torsion spring of Molema. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the single pivot spring of Molema with first and second coil spring portions on opposing sides of the main bar portion in view of the teachings of Beutel. This modification is advantageous in order to provide more design flexibility for the characteristics of the spring, since a designer can select a number of coil to achieve a desired torque. Moreover, while Molema differs from the claimed invention in that its torsion spring does not include first and second coiled spring portions, Beutel is evidence that a torsion spring having first and second coiled spring portions is known in the art. One of ordinary skill in the art could have substituted a torsion spring having coiled spring portions for the torsion spring of Molema and the 
Still further, in regards to Molema as modified, it would have been obvious to one of ordinary skill to provide the first and second longitudinal coil axis parallel to and offset from the pivot axis since the coiled portions would be provided at the locations of the first and second spring portions in the annotated Fig. of Molema above – this placement ensures that the springs arms continue to provide biasing torque to the arms of the linkage of Molema, and this location provides the coil axes parallel to and offset from the pivot axis. 
In regards to the specific offset distance being 1 mm to 5 mm as recited in claim 5, the offset distance is a design choice. First, the offset distance depends on the size of the entire handle of Molema, as modified, given that a razor can be constructed small for shaving tight spaces or can be constructed large in order to improve efficiency by reducing the number of strokes. All things being equal, a small razor would have a lesser offset distance than a large razor. Further, Molema explicitly teaches that the location of its pivot axis can be changed (see paragraph 81). The lower the location of the pivot axis relative to Fig. 9 of Molema the lesser the offset distance between the pivot axis and the longitudinal coil axes, and the higher the location of the pivot axis relative to Fig. 9 of Molema the greater the offset distance. Thus, the particular offset distance is a design choice based on the overall size of the razor and the selected location of the pivot axis, both of which are variable. 
Claims 4, 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2012/0096718 A1 to Howell et al., as further evidenced by US Pub. No. 2019/0337174 A1 to Kopelas et al.
Regarding claim 4, Wain discloses that the pivoting head 2 is rotatable about the pivot axis 20 from the first position through an angle of rotation to an angle of between 0 degrees and 45 degrees (depending on the force applied to the pivoting head 2, the pivoting head 2 is rotatable to some angle of maximum amount of rotation of the pivoting head is between 0 and 45 degrees), and wherein when rotated, the single pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Regarding claim 9, Wain discloses that the pivoting head 2 is rotatable about the pivot axis 20 from a first position (the first position being the neutral central pivot position of col. 5, lines 6-8) through an angle of rotation to an angle of between 0 degrees and 45 degrees (depending on the force applied to the pivoting head 2, the pivoting head 2 is rotatable to some angle of greater than 0 degrees and less than 45 degrees as discussed above in regards to claim 4), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Regarding claim 10, Wain discloses that the pivoting head 2 is rotatable about the pivot axis 20 from a first position (the first position being the neutral central pivot position of col. 5, lines 6-8) through an angle of rotation to an angle of between 0 degrees and 45 degrees (depending on the force applied to the pivoting head 2, the pivoting head 2 is rotatable to some angle of greater than 0 degrees and less than 45 degrees as discussed above in regards to claim 4), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Regarding claim 19, Wain discloses that the pivoting head 2 is rotatable about the pivot axis 20 from the first position through an angle of rotation to an angle of between 0 degrees and 45 degrees (depending on the force applied to the pivoting head 2, the pivoting head 2 is rotatable to some angle of 
Wain fails to disclose the biasing torque provided by its pivot spring, and thus fails to disclose that the biasing torque is greater than 14 N-mm to 25 N-mm as required by claims 4, 9, and 19 and that the biasing torque is between 3 N-mm and 10 N-mm as required by claim 10.
Howell, though, teaches providing a razor handle with a progressively increasing biasing torque (see the Abstract). Howell teaches various examples of the progressively increasing biasing torque that can have peak values of 8 N-mm, 10 N-mm, and 14 N-mm (see paragraph 34, Fig. 4, and Table 1 at page 3). Thus, Howell teaches that the biasing torque can be between 3 N-mm and 10 N-mm (see Table 1, where the exact applied torque depends on the magnitude of cartridge pivoting), and Howell teaches that the biasing torque, in one example, can be up to 14 N-mm (see Table 1 and paragraph 35). Howell provides no upper limit on the biasing torque. Moreover, other biasing torques having greater values are also known in the art. For example, Kopelas at paragraph 8 teaches that a biasing torque acting on a razor cartridge can be between 0 N-mm and 30 N-mm. Howell teaches that providing a progressively increasing torque that includes values up to 14 N-mm is advantageous because such a torque forces the shaving cartridge into flat contact with the skin during shaving to reducing the angle between the cartridge and skin, thus improving glide and shaving closeness (see paragraph 31), while also avoiding undesirable high initial torque (see paragraph 33). Note that Howell’s particular torque are merely introduced as “examples” (see the explicit description of Fig. 4 as showing “Examples of progressively increasing torque return torque profiles” at paragraph 34). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Wain with a biasing torque that progressively increases and includes values between 3 N-mm and 10 N-mm and, example peak torque value of 14 N-mm suggests that one of ordinary skill in the art could experiment with values greater than 14 N-mm, in particular in view of the fact that Kopelas teaches torque values of up to 30 N-mm. Still further, MPEP 2144.05 states, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. One of ordinary skill in the art would have expected the razor handle of Wain, as modified, to have the same properties as the claimed razor because biasing torque is known to be selected to achieve a balance of shaving comfort and closeness, and there is no evidence .
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2010/0132204 A1 to Brown.
Regarding claim 5, Wain discloses that the single pivot spring 23 comprises a single strand of material (this feature is evident from Fig. 9). 
Regarding claim 11, Wain discloses that the pivot spring 23 comprises is formed from a continuous strand of material (first, note that claim 11 is directed to an apparatus, and that ‘formed from a continuous strand of material’ is thus a product-by-process recitation; second, Fig. 9 shows the spring 23 as being a single integral part without any markings of a joining of two separate strands of material, such that the structure of the spring 23 of Wain is the same as the structure that results from the claimed process). 
Wain, however, is silent regarding the particular material from which its single pivot spring is constructed. Wain thus fails to disclose that its single strand is of stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 5 and that the pivot spring comprises stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 11.
It is old and well known in the art to form a spring in a razor from metal. Moreover, Brown teaches forming a razor spring from stainless steel because stainless steel is rust resistant (see claim 11 of Brown, for example). Still further, the particular yield stress of the spring will depend on the particular type of stainless steel selected.
.
Claims 6, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2002/0144404 A1 to Gilder et al.
Regarding claim 6, Wain disclose that the pivoting head 2 comprises a face (the face being the surface described at col. 5, lines 27-30 as including the guard and cap). 
Regarding claim 12, Wain disclose that the pivoting head 2 comprises a face (the face being the surface described at col. 5, lines 27-30 as including the guard and cap). 
Regarding claim 20, Wain disclose that the pivoting head 2 comprises a face (the face being the surface described at col. 5, lines 27-30 as including the guard and cap). 
Wain, however, fails to explicitly disclose the face comprising an elastomer as required by claims 6, 12, and 20.
Gilder teaches an elastomeric guard for a razor that includes upwardly directed fins, with an array of cylindrical recesses or sockets, or with other forms of protrusions is provided on the guard (see paragraph 1). Gilder teaches that such a guard is advantageous because the guard provides a beneficial 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the guard of Wain as an elastomeric guard having upwardly directed fins as taught by Gilder, as this modification is advantageous in order to provide a beneficial influence by interacting with hairs and producing a pleasant tactile sensation during movement over the skin.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain.
Regarding claim 8, Wain discloses that the pivot spring 23 comprises at least one coil spring portion 122 defining a longitudinal coil axis (through a center of the coil of the portion 122) that is parallel to and is offset from the pivot axis 20 (see Fig. 8 and 9). 
Wain fails to disclose the exact dimensions of its handle. As a result, Wain fails to disclose that the distance that the longitudinal coil axis is offset from the pivot axis is a distance of from 1 mm to 5 mm as required by claim 8.  
Fig. 8 of Wain shows that the distance between the longitudinal coil axis and the pivot axis is relatively small compared to the overall dimensions of the handle. For example, the distance as measured in a horizontal direction perpendicular to the pivot axis 20 of Wain (i.e., a direction somewhat aligned with the arrow for the reference character “2” in Fig. 8) is less than half the width of the pivoting head 2 (see Fig. 8), whereas the distance in a vertical direction (i.e., a direction that is parallel to the axis of rod 310) is slightly greater than half a thickness of the pivoting head 2 – either of these directions can be considered as a distance that the longitudinal coil axis is offset from the pivot axis, depending on how the distance is measured. It would have been an obvious matter of design choice to make the different portions of the handle of Wain of whatever relative sizes were desired, including dimensions that result in the offset distance being between from about 1 mm to about 5 mm, since such a modification would In re Reese, 129 USPQ 402. Making the shaving head small, for example, will increase maneuverability of the razor and ease access to narrow body portions, and will also provide a small offset distance. Making the shaving head large, though, will allow for greater shaving efficiency by requiring fewer shaves, and will provide a large offset distance. Striking a balance between these two factors merely results from changing the total size of the shaver, which in turn controls the offset dimension because the dimensions of the various components change depending on the size of the entire handle.
Claims 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,000,282 B2 to Cox et al. in view of US Pat. No. 9,545,729 B2 to Buck, Jr. et al., as evidenced by US Pat. No. 2,134,973 to Harwell.
Regarding claim 13, Cox discloses a razor handle (see Fig. 2C; in regards to the term ‘razor’, the body of claim 13 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states a purpose or intended use of the invention, here being a handle for a razor, rather than any distinct definition of any of the claimed invention’s limitations, such that the term ‘razor’ in the preamble is not considered a limitation and is of no significance to claim construction in accordance with MPEP 2111.02(II); even if the term ‘razor’ is considered as a structural limitation, the handle of Cox grasps a razor blade body when the razor blade body is inserted into the pivoting head 12 of Cox and the knob 80 is tightened – see, e.g., the razor blade 22 shown in Fig. 6 of Harwell as an example of the type of blade that can be grasped by the pivoting head 12 of Cox) comprising: 
a main body 16 (see Fig. 2B including the reference character “16”); 
a first arm 30 (a left arm 30 relative to Fig. 2C) having a first proximal portion (the first proximal portion being below aperture 32 of the first arm 30 relative to Fig. 2C) and a first distal end (the first distal end including the aperture 32 of the first arm 30 and the portion of the first arm 30 thereabove 
a second arm 30 (a right arm 30 relative to Fig. 2C) having a second proximal portion (the second proximal portion being below aperture 32 of the second arm 30 relative to Fig. 2C)  and a second distal end (the second distal end including the aperture 32 of the second arm 30 and the portion of the second arm 30 thereabove relative to Fig. 2C), the second proximal portion being rigidly coupled to the main body 16 at a second location (see Fig. 2C) and the second distal end being pivotally coupled with the pivoting head 12 opposite the first distal end of the first arm 30 (see Figs. 2A and 2B showing two pivotal positions of the head 12); and 
a pivot spring 60 comprising a first coil spring portion 62, a second coil spring portion 62, and a main bar portion 64 (the main bar portion being the curved section at the ends of the arms that extend from the coil spring portions 62), the main bar portion 64 coupling the first and second coil spring portions 62 together in a spaced relationship (see Fig. 2C), wherein the pivot spring 60 interacts with the main body 16 (at elements 114; see Figs. 2C and 5A) to bias the pivoting head 12 about the pivot axis 40 into a first position relative to the first arm 30 and the second arm 30 (compare Figs. 5A and 5B; see also the Abstract describing that “A spring 60 is fully contained within the head 12 and biases the head toward the rest position.”), and wherein the main bar portion 64 defines a main bar axis (the axis shown by the double arrowed line in the annotated Fig. below; this axis is apparent when viewing the spring 60 perpendicular to the coil axes such that the main bar portion 64 is the nearest portion of the spring 60 to the observer), the pivot axis 42 being parallel to the main bar axis (see Fig. 2C).

    PNG
    media_image4.png
    404
    367
    media_image4.png
    Greyscale

Regarding claim 14, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 2C, where each ‘longitudinal coil axis’ is an axis extending axially through the respective coil 62), and wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis (see Fig. 2C).
	Regarding claim 15, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 2C, where each ‘longitudinal coil axis’ is an axis extending axially through the respective coil 62), and wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis (see Fig. 2C) and wherein the pivot axis 42 is parallel to one of the first and second longitudinal coil axes (see Fig. 2C and also see Figs. 5A and 5B, where the pivot axis 42 extends through the center of element 38).
Regarding claim 17, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 5A, where 
Cox fails to disclose that the main bar portion is linear as required by claim 13.
Bucks, though, teaches a torsion spring 90 (see Fig. 6) similar to that of Cox. The torsion spring 90 of Bucks includes a main bar portion 94 that couples first and second coil spring portions 92 (see Fig. 6). The main bar portion 94 is linear.
The function of the main bar portion of a torsion coil spring as disclosed by Cox and Bucks is to connect the two coil spring portions. The main bar portion can have either of a curved shape as disclosed by Cox and a linear shape as disclosed by Bucks, and regardless the main bar portion performs the same function of holding the two coil portions together. Therefore, it would have been an obvious matter of design choice to make the main bar portion of the pivot spring of Cox of either a U-shape and a linear shape, whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the present case, Bucks is evidenced that a spring performs a ‘torsion’ providing function regardless of the shape of its main bar.
Claims Not Subject to Prior Art Rejections
Claim 16 is not subject to any prior art rejection. However, no determination of allowability can be made for claim 16 due to the issues raised above in under 35 USC 112.
Response to Arguments
Initially regarding double patenting rejections, the Applicant asks the rejections be held in abeyance. The examiner notes that MPEP 804 explicitly states that double patenting rejection not be held in abeyance. Thus, in order for a reply to an Office Action that includes a provisional non-statutory double patenting rejection to be considered responsive, “filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary.” The examiner respectfully advises the Applicant to address this issue in the next response to avoid a non-responsive reply.
Regarding the rejection of claim 7 due to the indefiniteness of the recitation “a pivoting head having a trapezoidal prism shape”, the Applicant argues at page 12 of the Remarks that the term is sufficiently definite and that the Applicant can act as their own lexicographer.
This argument is not persuasive. While it is true that the Applicant can act as their own lexicographer, the problem in the present case is that the Applicant has provided a relative and subjective definition of a “trapezoidal prism shape” because the Applicant’s definition depends on whether or not the ‘overall visual appearance’ of a head is trapezoidal. In view of the present disclosure, a pivoting head can have an ‘overall visual appearance’ of a trapezoid even if the pivoting head does not have any of the characteristics of a trapezoid – i.e., the ‘pivoting head’ as disclosed in the present application is not a quadrilateral and does not have two parallel sides, so it follows that a shape need not be a quadrilateral and need not have two parallel sides to be considered a “trapezoidal prism shape”. So, the broadest reasonable interpretation of the Applicant’s own definition of a “trapezoidal prism shape” is a subject definition where a shape can be considered a ‘trapezoidal prism’ despite not having any characteristics of a trapezoid. Still further, even if, assuming arguendo, that it is clear that the pivoting head disclosed in the present application does have a “trapezoidal prism shape”, it remains unclear whether other, different shapes would also be considered to have a “trapezoidal prism shape”. more like a trapezoid than any other shape? Or, must the shape just look somewhat like a trapezoid, even if the shape looks even more like, say, a triangle? Because the Applicant’s definition of “trapezoidal prism shape” is relative and subjective, the phrase is indefinite. The examiner provides additional discussion of the indefiniteness of the Applicant’s definition of “trapezoidal prism shape” in the rejection set forth above.
Applicant’s arguments, beginning at page 13 of the Remarks filed 23 March 2021, with respect to the rejection of claim 1 under 35 USC 102 as being anticipated by Christman et al. have been fully considered and are persuasive. In particular, the examiner agrees that Christman fails to disclose a single pivot spring comprising the first coil spring portion, the second coil spring portion, and the main bar portion because the coil spring portions of Christman are parts of different springs, not a single spring. Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made as set forth above. Applicant’s arguments against Christman regarding to claims 2 and 3 are thus moot.
Applicant’s arguments, beginning at page 14 of the Remarks filed 23 March 2021, with respect to the rejection of claim 7 under 35 USC 102 as being anticipated by Christman et al. have been fully considered and are persuasive. In particular, the examiner agrees that Christman fails to disclose that the pivot axis is spaced a fixed distance relative to the main body because the pivot axis of Christman is movable relative to the main body. Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made as set forth above. 
Applicant’s arguments, beginning at page 15 of the Remarks filed 23 March 2021, with respect to the rejection of claim 13 under 35 USC 102 as being anticipated by Cox et al. have been fully considered and are persuasive. In particular, the examiner agrees that Cox fails to disclose that the main body portion is linear and defines a main bar axis, the pivot axis being parallel to the main bar axis. 
Regarding the rejection of claim 4 under 35 USC 103, the Applicant argues beginning at page 16 that Howell “suggests that torques greater than 14 N-mm may not permit the handle to function as required”. This argument is not persuasive because it is unsupported by any teaching of Howell. The examiner suggests the Applicant point out specifically in Howell where there is a teaching that torques greater than 14 N-mm may not permit the handle to function, as the examiner is unable to uncover any such teaching. To the contrary, Howell explicitly teaches that its various torques are examples (see paragraph 34). Thus, Howell implicitly suggests the consideration of additional torques. Still further, the examiner has provided an additional evidentiary reference describing torques of 0 to 30 N-mm. Finally, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. Thus, a torque of 14 N-mm is close enough to “greater than 14 N-mm” to provide a prima facie case of obviousness, because there is only an infinitesimal difference between the two. Thus, the Applicant’s arguments against Howell are not persuasive.
The Applicant’s argument against claims 9 and 10 at page 18 of the Remarks mirrors the Applicant’s arguments against Howell in regards to claim 4. As explained above, these arguments are not persuasive. Still further, the Applicant’s arguments are irrelevant to claim 10, which requires a torque of between 3 N-mm and 10 N-mm, not torques greater than 14 N-mm to 25 N-mm as recited in claim 4.
Regarding the rejections of claims 16 and 17 under 35 USC 103, the Applicant argues beginning at page 19 that Cox is not analogous art because claim 13 is directed to a razor handle. This argument is not persuasive. The recitation “razor” is merely an intended use of the handle, and thus the pertinent 
 	Further regarding the rejection of claim 16 under 35 USC 103, the Applicant argues at pages 19-20 of the Remarks that Cox’s coil axes, which must extend through centers of the first and second coil spring portions, respectively, are parallel to the pivot axis, so that the pivot axis is coaxial with the centers of the coils. This argument is persuasive in view of the Applicant’s amendments to claim 16 and the rejection is withdrawn.
	The Applicant’s arguments against claims 19 and 20 are moot in view of the present rejections. However, the examiner again notes that Cox is analogous art as explained above. The examiner confirms that the rejection of claim 20 in the Non-Final Office Action of 23 November 2020 intends to cite US Pub. No. 2007/0169302 A1 to Madhala.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724